DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse Species 2 shown in Figs. 50 and 56 and Claims 1-2, 4, and 6-10 in the response to restriction requirements filed 11/19/21 is acknowledged.  

Status of Claims
Claims 3, 5, and 11-14 are withdrawn from further consideration as being drawn to nonelected inventions.
Claims 1, 2, 4, and 6-10 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seventh to ninth regions of the semiconductor substrate, referenced by Claims 7-10 as being parts of the same memory cell array that is disposed over regions from one to sixth of the substrate, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0141 states that a plurality of conducting lines 110 have widths smaller than other conducting lines 110, not explaining which lines have smaller widths and which have larger widths and not referencing any paragraph describing the difference.
Paragraph 0142 states that semiconductor layer 120 functions as a memory cell, while paragraph 0149 teaches that memory layers are disposed in a gate 
Paragraph 0157, referencing Fig. 15, states that layers 110C4T function as drain side select gate lines. But in the structures of the current application, drain select lines are disposed in a top of a memory cell array, while layers 110C4T of Fig. 15 are disposed from top to bottom of the memory cell array.
Paragraph 0186 describes creation of a stack of first and second insulating layers 101 and 110A, accordingly, with respect to Fig. 20, and paragraph 0187 states that a staircase configuration of these layers is shown in Fig. 7. But Fig. 7 has no second insulating layers 110A, it has conductive layers 110. Examiner suggests clarifying paragraphs 0186-0187 by explaining that in a region RMCA – second insulating layers would be replaced with conductive layers, as shown in Figs. 43-46.
Appropriate corrections/clarifications are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In re Claim 1: Claim 1 has contradictory limitations: It states that a memory cell array is disposed “separately from the substrate” (and figures of the application show this limitation and the specification describes it), e.g., the memory cells array is disposed above the substrate comprising first to sixth regions. However, Claim 1 also states that conductive lines, belonging to a memory cell array (and disposed above the substrate and parallel to the top surface of the substrate), are extended from one regions of the substrate to another, that semiconductor layers and contacts (both belonging to a memory array) are disposed in the substrate.
Appropriate correction is required to clarify the claim language.
For this Office Action, Claim 1 was interpreted as shown below:
“Claim 1: A semiconductor memory device comprising: 
a semiconductor substrate; 
a memory cell array disposed separately from the semiconductor substrate in a first direction intersecting with a surface of the semiconductor substrate; and 
first and second wirings disposed in the first direction of the memory cell array, the first and second wirings having a distance from the semiconductor substrate larger than a distance of the memory cell array from the semiconductor substrate, wherein 
the semiconductor substrate includes a first region to a third region arranged in order in a second direction intersecting with the first direction and a fourth region to a sixth region arranged in order in the second direction, wherein in a third direction intersecting with the first direction and the second direction: the fourth region is adjacent to the first region; the fifth region is adjacent to the second region; and the sixth region is adjacent to the third region;

a plurality of first conducting layers extending in the second direction from above the first region to above the third region over the second region, the plurality of first conducting layers being laminated in the first direction together with a plurality of first insulating layers in alternation;
a plurality of second insulating layers extending in the second direction from above the fourth region to above the sixth region over the fifth region, the plurality of second insulating layers being laminated in the first direction together with the plurality of first insulating layers in alternation;
a first semiconductor layer disposed over the first region, the first semiconductor layer extending in the first direction and being opposed to the plurality of first conducting layers;
a second semiconductor layer disposed over the third region, the second semiconductor layer extending in the first direction and being opposed to the plurality of first conducting
layers;
a first contact disposed over the fourth region, the first contact extending in the first direction and being opposed to the plurality of second insulating layers;
a third semiconductor layer disposed over the fifth region, the third semiconductor layer extending in the first direction and being opposed to the plurality of second insulating layers; and
a second contact disposed over the sixth region, the second contact extending in the first direction and being opposed to the plurality of second insulating layers, wherein 
over the first region and the fourth region, and the first wiring is electrically connected to the first semiconductor layer and connected to the first contact, and the second wiring extends in the third direction over the third region and the sixth region, and the second wiring is electrically connected to the second semiconductor layer and connected to the second contact.” 
In re Claim 7: Claim 7 is rejected for the same reason as explained for Claim 1, and for this Office Action Claim 7 was interpreted as: 
“Claim 7: The semiconductor memory device according to Claim 1, comprising a fifth contact disposed over the second region, the fifth contact extending in the first direction and being opposed to the plurality of second insulating layers.”.
In re Claim 8: Claim 8 recites seventh to ninth regions of the substrate that are adjacent to fourth to sixth regions in the second direction, wherein “the memory cell array” (e.g., the same memory cell array that was cited in Claim 1) has conductive lines between (e.g., “over”, similar to interpretation of Claim 1) the seventh to ninth region. Examiner does not understand the dispositions of the seventh to ninth regions, since Fig. 6 shows that fourth to sixth regions are disposed not in the middle, but at the end of the memory array RMCA, and, accordingly, there cannot be other conductive lines (such as word lines) and other insulating layers in “a left top MRA”, except those that are disposed at one side over “fourth to sixth substrate regions”. If Applicant intended, for Claim 8, to identify the seventh to ninths regions disposed in a “left bottom” RMCA, then these regions are disposed under another RMCA, and these regions shall be under another memory cell array.

For this Office Action, Claim 8 was interpreted such that regions 7-9 of the substrate are under another memory cell array region, e.g., in a bottom left RMCA - if the memory cell array of Claim 1 was a top left RMCA.
In re Claims 9 and 10: These claims have the same type of uncertainties as Claim 8 that shall be clarified/corrected.
In re Claims 2 and 6: Claims 2 and 6 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.

Allowable Subject Matter
Claim 1, as interpreted, contains allowable subject matter in its limitations: “a third semiconductor layer disposed over the fifth region, the third semiconductor layer extending in the first direction and being opposed to the plurality of second insulating layers”, “a second contact disposed over the sixth region, the second contact being opposed to the plurality of second insulating layers”, and “the first wiring extends in the third direction over the first region and the fourth region”. 
Reason for Indicating Allowable subject Matter
Prior art of record, alone or in combination, do not anticipate and do not render obvious the limitations cited above: Oike (US 2019/0371813) teaches many limitations of Claim 1, including a substrate comprising six regions and including “a plurality of second insulating layers being laminated in the first direction together with the plurality of first insulating layers”, but does not teach the limitations cited above. Toyama (US 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/07/22